Citation Nr: 1200604	
Decision Date: 01/09/12    Archive Date: 01/20/12

DOCKET NO.  08-09 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for fibromyalgia.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty in the military from November 1980 to October 1989.  

This appeal to the Board of Veterans' Appeals (Board) is from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In a statement of March 2008, the Veteran appears to make claims for additional disorders, including and increased rating for depression.  These matters are referred to the RO for appropriate action.  

This case requires further development before it can be decided on appeal, and is remanded to the RO via the Appeals Management Center (AMC) in Washington, DC.


REMAND

The Veteran, who is reportedly a medical professional, licensed practical nurse (LPN), maintains that her currently diagnosed fibromyalgia had its onset during military service.  Fibromyalgia is defined as a syndrome of chronic pain of musculoskeletal origin but uncertain cause.  Stedman's Medical Dictionary 671 (27th ed. 2000).  The medical dictionary further notes that the American College of Rheumatology has established diagnostic criteria that include pain on both sides of the body, both above and below the waist, as well as in an axial distribution (cervical, thoracic, or lumbar spine or anterior chest); additionally there must be point tenderness in at least 11 of 18 specified sites.

Diagnostic Code 5025 provides that fibromyalgia is normally manifested by widespread musculoskeletal pain and tender points, with or without associated fatigue, sleep disturbance, stiffness, paresthesias, headache, irritable bowel symptoms, depression, anxiety, or Raynaud's-like symptoms. 

In relaying her contentions in her August 2007 notice of disagreement (NOD), the Veteran proposed different theories regarding the onset of her fibromyalgia.  She states that when initially diagnosed with fibromyalgia, VA physicians relayed to her that her disability was in an advanced state.  As such, she believes that her fibromyalgia probably started in service.  She points out that the etiology of fibromyalgia is unknown.  She goes on to note that medical studies have implicated both viruses and even emotional states in the development of fibromyalgia.  The Veteran notes that she was treated for viral-related diseases during service beginning in January 1981.  She states that she was diagnosed with strep throat in February 1981 but this went untreated.  She also states that she was treated for tonsillitis.  After surgical intervention for tonsillitis, she reports that she has not had a sore throat since.  She finds that this is evidence that her fibromyalgia was triggered by viral diseases that she experienced during service.  Additionally she was under emotional stress during service, which also may have led to the development of fibromyalgia.  

In reviewing the service treatment records (STRs), there are no clinical references or diagnoses regarding fibromyalgia.  However, as the Veteran pointed out, she was treated for viral-related disorders on several occasions during service.  

Post service VA records relate in April 2004, 15 years after her discharge from service in 1989, the Veteran presented complaints of generalized myalgias.  In May 2004, a VA rheumatology consultation was recommended after a positive ANA titer.  Eventually, in June 2004, the examiner noted that her clinical signs and symptoms fit the criteria for fibromyalgia.   

The Veteran has not been provided a VA compensation examination for a medical nexus opinion concerning the etiology of her claimed condition, including especially in terms of whether it is related or attributable to her military service as she is alleging.  Pursuant to VA's duty to assist a Veteran in fully developing the evidence concerning claims, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim. 38 C.F.R. § 3.159(c)(4)(i).  A medical examination or medical opinion may be deemed necessary where the record contains competent medical evidence of a current diagnosed disability, establishes the Veteran suffered an event, injury or disease in service, and indicates that the claimed disability may be associated with the established event, injury or disease in service.  See Id.  The record before VA need only (1) contain evidence that the Veteran has persistent or recurrent symptoms of current disability and (2) indicate those symptoms may be associated with her active military service.  Duenas v. Principi, 18 Vet. App. 512 (2004).  See also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (indicating that, when determining whether a VA examination is required under 38 U.S.C.A. § 5103A(d)(2), the law requires competent evidence of a disability or symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence suggest an association between the disability and service or a service-connected disability).  

In light of her status as a medical professional, her statements are potentially competent to support the presence of the claimed condition, both during her service and since, even where not corroborated by contemporaneous medical evidence such as actual treatment records.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Her statements concerning this also will have to be determined credible, so not just competent, to ultimately have probative value.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  And, indeed, the Board must make an express credibility finding regarding this lay evidence when eventually deciding this claim.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  See, too, Kahana v. Shinseki, 24 Vet. App. 428 (2011) (rejecting broad-sweeping, categorical, rejections of lay evidence and testimony without discussing the underlying reasons and bases). 

The Board, however, may consider the absence of any indication of a relevant medical complaint for so long after service as one factor, though not the only or sole factor, in determining whether a disease or injury in service resulted in chronic or persistent residual disability.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Cf. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc) (cautioning that negative evidence, actual evidence which weighs against a party, must not be equated with the absence of substantive evidence).  

Regardless, her contentions can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In McLendon, the Court noted that the third prong of 38 C.F.R. § 3.159(c)(4)(i), requires that the evidence of record "indicate" that the claimed disability or symptoms may be associated with service, establishes a low threshold.  See also Locklear v. Nicholson, 20 Vet. App. 410, at 418 (2006).  Thus, a VA examination is necessary in order to determine the nature and etiology of the Veteran's fibromyalgia.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to update the list of the doctors and health care facilities that have treated her for her fibromyalgia.  Obtain these additional medical treatment records (those not already in the file).  The Veteran's assistance in obtaining these records, including providing any necessary authorizations, should be enlisted as needed.  If the attempts to obtain these additional records are unsuccessful, and it is determined that further attempts would be futile, document this in the file and notify the Veteran of this in accordance with 38 C.F.R. § 3.159(c)(1), (c)(2), (c)(3), and (e)(1).

2.  After obtaining these records, schedule a VA compensation examination for additional comment on the likelihood (very likely, as likely as not, or unlikely) that fibromyalgia was incurred in or aggravated by the Veteran's military service.  Identify any viruses contracted by the Veteran in service.  State the likelihood of whether fibromyalgia is caused by the identified viruses.  

The term "as likely as not", in comparison, means at least 50 percent probability.  It does not, however, mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

The examiner should comment on the Veteran's theories that her emotional state as well as her inservice viral related diseases led to the development of fibromyalgia, being  mindful that, in Dalton v. Nicholson, 21 Vet. App. 23 (2007), the Court found that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and, instead, relied exclusively on the absence of evidence in the Veteran's STRs to provide a negative opinion. 

All diagnostic testing and evaluation needed to make these important determinations should be performed. 

It is imperative the examiner review the claims file, including a complete copy of this remand, for the pertinent medical and other history. 

The examiner must discuss the rationale of his or her opinion regarding the etiology of the claimed disability, if necessary citing to specific evidence in the file. 

If at all possible, the examiner is asked and encouraged to try and provide some definitive comment on the determinative issue of causation, rather than merely stating he or she cannot provide this opinion without resorting to mere speculation.  If, however, this is the examiner's only recourse (unable to provide this requested opinion without resorting to mere speculation), then he or she needs to discuss or explain why this requested opinion cannot be provided so that it is certain no additional comment is possible based on the available evidence or evidence that is obtainable. 

*The Veteran is hereby advised that her failure to report for the scheduled VA examination, without good cause, may have detrimental consequences on the pending claim.  38 C.F.R. § 3.655.

3.  Then readjudicate the claim in light of all additional evidence.  If the claim is not granted to the Veteran's satisfaction, send her and her representative a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of the claim.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


